Citation Nr: 0637040	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from to January 1965 to 
January 1969. 

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
finding that new and material evidence had not been submitted 
to warrant reopening the claim for service connection for 
PTSD.

The Board remanded the case in April 2004, and the veteran 
was afforded a hearing in July 2004, before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is 
associated with the claims files.  In December 2004, the 
Board reopened the appellant's claim and remanded the case 
for further evidentiary development. 

The record raises the issue of entitlement to service 
connection for degenerative disc disease.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

PTSD was not demonstrated in-service, and the preponderance 
of the evidence shows that, if extant, it is not due to 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August and September 
2001 VA correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a), save for a failure to provide notice on how a 
disability rating or effective date would be assigned should 
the claim of entitlement to service connection be granted.  
The claim was thereafter readjudicated in the May 2006 
supplemental statement of the case (SSOC).  The failure of VA 
to provide notice of how a disability rating or effective 
date would be assigned should the claim for service 
connection be granted is harmless because the preponderance 
of the evidence is against the appellant's claim.  Hence, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the requisite notice was 
harmless error.  In this regard, the content of the August 
and September 2001 notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was thereafter afforded every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  As noted above, the claim was readjudicated 
in May 2006.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claim

The veteran claims entitlement to service connection for 
PTSD.  The Board denies service connection for this claim 
because it finds that the evidence does not warrant 
concluding that the veteran has PTSD.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

In deciding whether the veteran is entitled to service 
connection for PTSD, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source. 

Initially, the Board will determine whether the medical 
evidence of record shows that the veteran has a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f).  In this regard, the pertinent 
evidence of record includes reports of counseling treatment 
by a VA social worker, one VA emergency clinic report, 
treatment records from the Home Avenue Clinic, and multiple 
VA psychiatric examinations of the veteran.  The service 
medical records are negative for treatment, findings, or 
diagnoses of PTSD.

The veteran has testified as to his fear of snakes that 
regularly swam to the surface whenever he was ordered to 
climb down from his naval vessel into the smaller patrol 
boats he was assigned to in the waters of the Republic of 
Vietnam.  He stated that hundreds of snakes would habitually 
appear on the surface of the water, attracted to the lights 
which were shone onto the boats from his much larger Navy 
ship.  The order to get to the boats, notwithstanding the 
snakes surrounding them was, in his view, the single key 
stressor that led to his development of PTSD.  The veteran 
testified to being fired upon.  He also stated that he had 
periods of anxiety due to a "sister ship" being blown up by 
off shore enemy mines, and due to overt threats by crew 
members to throw him overboard.  He further testified to 
recurring nightmares of snakes since military service.

The veteran was afforded a VA psychiatric examination in 
December 1986, and was diagnosed with chronic paranoid 
schizophrenia and mixed substance abuse, by history.

State correctional medical records dated from September 1988 
to August 1989 document the veteran's struggle with substance 
abuse problems. 

Treatment records from the Home Avenue Clinic dated May to 
September 1992 include one May 1992 diagnosis of post 
traumatic stress syndrome, as well as numerous diagnoses of 
substance abuse-related disorders, paranoia, and 
schizophrenia.

In November 1992, a VA discharge summary noted a history of 
frequent heroin and cocaine use since military service.  
Following an inpatient psychiatric hospitalization the 
veteran was given Axis I discharge diagnoses of polysubstance 
dependence; organic mood syndrome; and rule-out PTSD.  He was 
also given an Axis II discharge diagnosis of rule-out anti-
social personality disorder.

In October 1993, a VA discharge summary following inpatient 
psychiatric hospitalization included a diagnosis of PTSD, but 
the diagnosis on that occasion appeared to be entirely based 
on a patient-reported history of PTSD.  Other diagnoses at 
that time included a history of heroin abuse.
 
In July 1998, a VA discharge summary noted the veteran 
reporting a 25-year history of heroin addiction.  Following 
inpatient psychiatric hospitalization at that time, the 
veteran was given Axis I discharge diagnoses of substance-
induced mood disorders, depressed type; a history of 
polysubstance abuse; and opiate dependence.  On that 
occasion, he was also given an Axis II discharge diagnosis of 
anti-social personality traits.

The evidence of record includes one emergency VA clinic 
diagnosis of PTSD, dated January 1999, that appears to be 
based entirely on the veteran's own personally narrated 
history and reported symptoms.  The January 1999 record also 
recommends that the patient be scheduled for further 
outpatient evaluation of his PTSD.  

The evidence of record also includes numerous June 1999-May 
2001 reports from one particular VA social worker who 
repeatedly diagnosed the veteran with PTSD, with or without a 
delusional disorder or depression, to include depression 
secondary to Methadone addiction; or stated that the 
appellant's symptoms appeared to amount to chronic PTSD.  
There is no indication that the VA social worker reviewed the 
veteran's claims files, rather, the evidence strongly 
suggests that his diagnoses were based entirely on the 
claimant's own self-reported history and narrated present 
complaints.

The veteran was afforded VA psychiatric examinations in July 
1999 and July 2000.  In July 2000, the veteran reported that 
he was being followed on the streets of the United States by 
people who bore with them snakes.  On both occasions the 
veteran reported a history of substance abuse.  Specifically, 
he reported a past history of drug use that included heroin 
and cocaine, and that, presently, he was on Methadone.  The 
veteran appeared intoxicated with Valium during his July 2000 
VA examination.  The examining physician in July 1999 
diagnosed the veteran with chronic paranoid schizophrenia, 
status post-alcohol abuse, by history, and status post-
polysubstance abuse, allegedly by history.  The examining 
physician in July 2000 diagnosed the veteran with chronic 
paranoid schizophrenia, and probable ongoing drug use.  The 
July 1999 VA examiner specifically stated that he saw no 
evidence of PTSD in the veteran.

The veteran was afforded a VA psychiatric examination in 
April 2002.  The examiner reviewed the claims files and 
interviewed the veteran.  The examining physician 
specifically addressed the social worker's diagnosis of PTSD, 
stating that he could see no evidence whatsoever to justify 
this diagnosis.  The examining physician wrote that he 
wholeheartedly disagreed with a diagnosis of PTSD.  The 
examiner concluded that the diagnosis of PTSD had resulted 
from longstanding efforts by the veteran embellishing his 
accounts just to secure this diagnosis.  The examiner 
conceded that the veteran indeed may be having nightmares of 
snakes related to his Vietnam experience but he attributed 
these to the claimant's other severe problems.  The examiner 
wrote that the veteran presently had a severe drug problem, 
and that in his professional opinion it was more likely than 
not that the claimant's psychotic symptoms were related to 
his drug use.  The examining physician's Axis I diagnoses 
were polysubstance dependence and polysubstance-induced 
psychotic disorders.  His Axis II diagnoses were anti-social 
personality traits and rule/out anti-social personality 
disorders.

From the Board's review of the treatment records detailed 
above, it is clear that the preponderance of the medical 
evidence is against a finding that the veteran has a 
diagnosis of PTSD.  The evidence on file does show that the 
veteran has received diagnoses of PTSD from one VA social 
worker, as well as from clinicians at a VA emergency clinic, 
and the Home Avenue Clinic.  Two out of three of the VA 
discharge summaries following psychiatric hospitalization, 
however, failed to diagnose PTSD.  Moreover, from the 
earliest available post-service medical records dating from 
December 1986 to the most recent VA examination in April 
2002, the overwhelming majority of his treating and examining 
health care providers have determined that a diagnosis 
related to a drug abuse problem, rather than PTSD, was more 
appropriate.  Indeed, not a single one of four VA 
compensation examiners diagnosed the veteran with PTSD.  VA 
examiners in December 1986, July 1999, July 2000, and April 
2002 consistently concluded that the veteran's psychiatric 
impairment was due to disorders other than PTSD.  The 
December 1986, July 1999, and April 2002 VA examiners in 
particular specifically determined that the veteran did not 
meet the criteria for a diagnosis of PTSD.  

The April 2002 VA examiner's opinion was based on a review of 
the claims files, as well as a mental status evaluation of 
the veteran.  The Board finds that the opinions of the 
aforementioned VA examiners are entitled to greater 
evidentiary weight as to the question of whether the veteran 
meets the criteria for a diagnosis of PTSD.  In this regard, 
each examiner was a psychiatrist as well as a physician.  
Thus, unlike the social worker or the clinicians of unclear 
professional credentials who supplied the PTSD diagnoses of 
record, the VA psychiatrists had advanced training upon which 
to draw from in formulating a far more reliable medical 
opinion.  Further, the April 2002 examination in particular 
was specifically scheduled for the purpose of determining 
whether the appellant had PTSD.

While the veteran and his representative contend that he has 
PTSD, there is no indication that they are qualified through 
education, training, or experience to offer medical opinions.  
As laypersons, therefore, their statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2006).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
evidence preponderates that the veteran does not have PTSD, 
and entitlement to service connection for PTSD is denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


